DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention II, drawn to an earring of claims 8-20 in the reply filed on 1/20/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 1-7 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Newly submitted claim(s) 21-23 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as evidenced by “an electronic temperature sensor,” “the electronic temperature sensor being configured, upon the earring being inserted into the ear tissue cavity, to measure a first .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 21-23 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 8, the claim language “the electronic temperature sensor being configured, upon the earring being inserted into the ear tissue cavity, to measure a first temperature measurement within the ear tissue cavity and at least one second temperature measurement of another part of the wearer’s could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 8, the claim language “the electronic temperature sensor being configured, upon the earring being inserted into the ear tissue cavity, to measure a first temperature measurement within the ear tissue cavity and at least one second temperature measurement of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 8, the claim language “an electronic transmitter configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of establishing a fourth temperature measurement using at least one of the first temperature measurement, the second temperature measurement, and the third temperature could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 14, the claim language “the electronic temperature sensor being configured, upon the device being inserted into the body tissue cavity, to measure a first temperature measurement within the body tissue cavity and at least one second temperature measurement of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of detecting measuring at least one second temperature measurement of another part of the wearer’s body, even though the temperature sensor is inserted into the body tissue cavity, but the specification fails to sufficiently identify how the temperature sensor can sense a temperature of another part of the body when the temperature is could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 14, the claim language “the electronic temperature sensor being configured, upon the device being inserted into the body tissue cavity, to measure a first temperature measurement within the body tissue cavity and at least one second temperature measurement of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of creating a third temperature measurement using the first temperature measurement and the at least one second temperature measurement, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The closest support the examiner could find is when the specification discloses “[t]hese temperatures can be compared and an algorithm can be applied to arrive at one temperature value for that time” (page 9, second full paragraph of Applicant’s specification as originally filed), but that portion of the specification doesn’t actually disclose what the algorithm is.  All the claim recites is that the third temperature measurement is created.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of 
For claim 14, the claim language “an electronic transmitter configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of establishing a fourth temperature measurement using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The closest support the examiner could find is when the specification discloses “[t]he transmitter contains the capability to isolate, amplify, filter noise, linearize, and convert input signals from the temperature sensor 103 and send a standardized output signal to the control device” (page 6, second full paragraph of Applicant’s specification as originally filed), but that portion of the specification doesn’t actually disclose what the algorithm is.  All the claim recites is that the fourth temperature measurement is established.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 9-13 and 15-20 fail to cure the deficiencies of independent claim(s) 8 and 14, thus claim(s) 8-20 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8, the claim language “the electronic temperature sensor being configured, upon the earring being inserted into the ear tissue cavity, to measure a first temperature measurement within the ear tissue cavity and at least one second temperature measurement of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement” is ambiguous.  It is unclear what is meant by “another part” since a first “part” was not previously recited in the claim.  This results in the reader guessing what the first part is that is different from the “another part.”  The claim is examined as the ear being the first part of the wearer’s body that is distinct from the “another part of the wearer’s body.”
For claim 14, the claim language “the electronic temperature sensor being configured, upon the earring being inserted into the body tissue cavity, to measure a first temperature measurement within the body tissue cavity and at least one second temperature measurement of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement” is ambiguous.  It is unclear what is meant by “another part” since a first “part” was not previously recited in the claim.  This results in the reader guessing what the first part is that is different from the “another part.”  The claim is examined as 
Dependent claim(s) 9-13 and 15-20 fail to cure the ambiguity of independent claim(s) 8 and 14, thus claim(s) 8-20 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,862,550 to Cook in view of U.S. Patent Application Publication No. 2009/0299682 to Yarden et al. (hereinafter “Yarden”) and U.S. Patent Application Publication No. 2008/0146890 to LeBoeuf et al. (hereinafter “LeBoeuf”).
For claim 8, Cook discloses an earring (Fig. 2) configured for (Examiner’s Note: functional language, i.e., capable of) being inserted into and worn in an artificially-created ear tissue cavity in a wearer’s ear tissue bounded by a first hole in the wearer’s ear tissue and a second hole in the wearer’s 
an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47);
the electronic temperature sensor being configured, upon the earring being inserted into the ear tissue cavity, to measure a first temperature measurement within the ear tissue cavity and at least one second temperature measurement (col. 10, lines 48-52).
Cook does not expressly disclose that the second temperature measurement is of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement.
However, Yarden teaches using “one or more temperature sensors” (Examiner’s Note: “one or more” would include just one) to measure a first temperature measurement and a second temperature measurement of another part of a wearer’s body (Abstract) (also see Figs. 1 and 6) and create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement (Abstract).
It would have been obvious to a skilled artisan to modify Cook such that the second temperature measurement is of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement, in view of the teachings of Yarden, for the obvious advantage of being able to determine an additional temperature measurement that is different from the temperatures that were measured, which allows for more data to be obtained, which can be used to make more accurate diagnoses.
Cook and Yarden do not expressly disclose an electronic transmitter configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement.

It would have been obvious to a skilled artisan to modify Cook to include an electronic transmitter configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement, in view of the teachings of LeBoeuf, for the obvious advantage of transmitting the data over a wireless network to a central place where the data can be stored and/or processed.
For claim 9, Cook further discloses an earring post (17) including the electronic temperature sensor (Fig. 2); and the earring post being dimensioned to be inserted through at least the first hole of the ear tissue and into the ear tissue cavity (as can be seen in Fig. 2).
For claim 10, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the triangular/diamond shaped cross-hatched component that is right of where reference numeral “20” point in Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) partially or completely enclose at least one of the first hole and the second hole of the ear tissue cavity (as can be seen in Fig. 2 as either of these components will press against the ear insulating it from the ambient environment).
For claim 11, Cook, as modified, further discloses at least one battery (24) that powers the electronic temperature sensor and the electronic transmitter (col. 12, lines 18-25).
For claim 12, Cook, as modified, further discloses at least one power supply that powers the electronic temperature sensor and the electronic transmitter (col. 12, lines 18-25); and wherein, the power supply harvests energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 13, Cook further discloses wherein the temperature of at least one of the first temperature measurement and the second temperature measurement occurs intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 14, Cook discloses a device (Fig. 2) configured for (Examiner’s Note: functional language, i.e., capable of) being inserted into and worn in an artificially-created ear tissue cavity in a wearer’s ear tissue bounded by a first hole in the wearer’s ear tissue and a second hole in the wearer’s ear tissue opposite the first hole (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the earring comprising:
an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47);
the electronic temperature sensor being configured, upon the device being inserted into the body tissue cavity, to measure a first temperature measurement within the body tissue cavity and at least one second temperature measurement (col. 10, lines 48-52).
Cook does not expressly disclose that the second temperature measurement is of another part of the wearer’s body and to create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement.
However, Yarden teaches using “one or more temperature sensors” (Examiner’s Note: “one or more” would include just one) to measure a first temperature measurement and a second temperature measurement of another part of a wearer’s body (Abstract) (also see Figs. 1 and 6) and create a third temperature measurement using the first temperature measurement and the at least one second temperature measurement (Abstract).

Cook and Yarden do not expressly disclose an electronic transmitter configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement.
However, LeBoeuf teaches an electronic transmitter (104) (Fig. 1) (para [0065]) configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement (para [0071]).
It would have been obvious to a skilled artisan to modify Cook to include an electronic transmitter configured to wirelessly transmit a fourth temperature measurement established using at least one of the first temperature measurement, the second temperature measurement, and the third temperature measurement, in view of the teachings of LeBoeuf, for the obvious advantage of transmitting the data over a wireless network to a central place where the data can be stored and/or processed.
For claim 15, Cook further discloses a post (17) including the electronic temperature sensor (Fig. 2); and the post being dimensioned to be inserted through at least the first hole of the body tissue and into the body tissue cavity (as can be seen in Fig. 2).
For claim 16, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the 
For claim 17, Cook further discloses wherein the device further comprises a closure (15) (Fig. 2).
For claim 18, Cook, as modified, further discloses at least one battery (24) that powers the electronic temperature sensor and the electronic transmitter (col. 12, lines 18-25).
For claim 19, Cook, as modified, further discloses at least one power supply that powers the electronic temperature sensor and the electronic transmitter (col. 12, lines 18-25); and wherein, the power supply harvests energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 20, Cook further discloses wherein the temperature of at least one of the first temperature measurement and the second temperature measurement occurs intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791